 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 JAMES E. KELLER
   Assistant United States Attorney
 3 400 So. Virginia Street, Suite 900
   Reno, NV 89501
 4 (775) 784-5438
   James.Keller3@usdoj.gov
 5
   ARTHUR G. WYATT
 6 Chief
   COLE A. RADOVICH (Montana Bar No. 36647955)
 7 Trial Attorney
   Narcotic & Dangerous Drug Section
 8 U.S. Department of Justice
   145 N Street, Northeast, East Wing, Second Floor
 9 Washington,  D.C. 20530
   (202) 514-0917
10 Cole.Radovich2@usdoj.gov
   Attorneys for Plaintiff
11
                                   UNITED STATES DISTRICT COURT
12                                      DISTRICT OF NEVADA

13     UNITED STATES OF AMERICA,                        Case No. 2:15-CR-00285-KJD-PAL

14                                                      MOTION TO ADMIT GOVERNMENT
                                                        ATTORNEY (JASON RUIZ)
15           v.

16     CHARLES BURTON RITCHIE,
            a/k/a Burton Ritchie,                                ORDER
17     BENJAMIN GALECKI,
            a/k/a Zencense Ben,
18                 and
       RYAN MATTHEW EATON,
19          a/k/a Zencense Ryan,

20                   Defendants.

21

22         COMES NOW, the United States of America, by and through its attorneys, NICHOLAS

23   A. TRUTANICH, United States Attorney for the District of Nevada, and ARTHUR G. WYATT, Chief,

24   Narcotic and Dangerous Drug Section, Criminal Division, and pursuant to LR IA-11-3, and hereby




      MOTION TO ADMIT - RUIZ                        1
 1 moves for the admission of Trial Attorney Jason Ruiz to the Bar of this Court for the purpose of

 2 representing the United States of America, its political subdivisions, officers, and employees, in the

 3 above identified case or any related cases. It is anticipated that Trial Attorney Ruiz will enter an

 4 appearance in this action on behalf of the United States. Mr. Ruiz is currently a Trial Attorney with

 5 the Narcotic and Dangerous Drug Section (NDDS), United States Department of Justice. NDDS is

 6 prosecuting this case jointly with the United States Attorney’s Office, District of Nevada. Trial Attorney

 7 Ruiz is specifically working with Assistant United States Attorney James Keller and Trial Attorney

 8 Cole Radovich on the above-identified case. Trial Attorney Ruiz is substituting as counsel for

 9 Trial Attorney Charlie Miracle.

10          Trial Attorney Ruiz has been a licensed attorney since 2012. Trial Attorney Ruiz is a

11   member in good standing of the State Bar of New York. Since 2016, Trial Attorney Ruiz has been

12   an attorney employed by NDDS, and his office is located in Washington, D.C.

13          LR IA 11-3 provides that, “[u]nless otherwise ordered by the Court, any nonresident attorney

14   who is a member in good standing of the highest court of any state, commonwealth, territory or the

15   District of Columbia, who is employed by the United States as an attorney and, while being so employed,

16   has occasion to appear in this Court on behalf of the United States, shall, upon motion of the United

17   States Attorney or the Federal Public Defender for this District or one of the assistants, be permitted to

18   practice before this Court during the period of such employment.”

19

20

21

22

23

24




      MOTION TO ADMIT - RUIZ                              2
 1          It is respectfully requested that an Order be issued permitting Trial Attorney Ruiz to practice

 2 before this Court during the period of his employment by the United States as an attorney. It is

 3 anticipated that Mr. Ruiz will enter an appearance in this action on behalf of the United States.

 4
     DATED: March 20, 2019
 5
                                                           Respectfully submitted,
 6
                                                           NICHOLAS A. TRUTANICH
 7                                                         United States Attorney

 8                                                         ARTHUR G. WYATT
                                                           Chief, Narcotic and Dangerous Drug Section
 9
                                                            /s/ James E. Keller
10                                                         JAMES E. KELLER
                                                           Assistant United States Attorney
11

12
                                                           IT IS SO ORDERED:
13

14                                                         UNITED STATES DISTRICT JUDGE

15                                                         Dated: March 22, 2019.
                                                           DATED:

16

17

18

19

20

21

22

23

24




      MOTION TO ADMIT - RUIZ                              3
